PEEK, J.
The People move to dismiss defendant’s appeal from an order adjudging him insane within the meaning of section 1368 of the Penal Code and committing him to the Atascadero State Hospital until he is pronounced sane. It is urged that the order is not appealable.
In People v. Fields, ante, p. 538 [42 Cal.Rptr. 833, 399 P.2d 369], filed this day, it is concluded that such an order is a final judgment in a special proceeding, and for that reason appealable. (Code Civ. Proc., § 963, subd. 1.)
Accordingly, the motion to dismiss the instant appeal is denied.
Traynor, C. J., McComb, J., Peters, J., Tobriner, J., Mosk, J., and Schauer, J.,* concurred.

Retired Associate Justice of the Supreme Court sitting under assignment by the Chairman of the Judicial Council.